

MDU RESOURCES GROUP, INC.
NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN




I.     Purpose


The purpose of the MDU Resources Group, Inc. Non-Employee Director Stock
Compensation Plan is to provide ownership of the Company's stock to non-employee
members of the Board of Directors in order to improve the Company's ability to
attract and retain highly qualified individuals to serve as directors of the
Company and to strengthen the commonality of interest between directors and
stockholders.


II.     Definitions


When used herein, the following terms shall have the respective meanings set
forth below:


"Agent" means a securities broker-dealer selected by the Company and registered
under the Exchange Act.


"Annual Retainer" means the annual retainer payable by the Company to
Non-Employee Directors and shall include, for purposes of this Plan, meeting
fees, cash retainers and any other cash compensation payable to Non-Employee
Directors by the Company for services as a Director.


"Annual Meeting of Stockholders" means the annual meeting of stockholders of the
Company at which directors of the Company are elected.


"Board" or "Board of Directors" means the Board of Directors of the Company.


"Committee" means a committee whose members meet the requirements of Section
IV(A) hereof, and who are appointed from time to time by the Board to administer
the Plan.


"Common Stock" means the common stock, $1.00 par value, of the Company.


"Company" means MDU Resources Group, Inc., a Delaware corporation, and any
successor corporation.


"Effective Date" means April 25, 1995.


"Employee" means any officer or other common law employee of the Company or of
any of its business units or divisions or of any Subsidiary.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Non-Employee Director" or "Participant" means any person who is elected or
appointed to the Board of Directors of the Company and who is not an Employee.


"Plan" means the Company's Non-Employee Director Stock Compensation Plan,
adopted by the Board on February 9, 1995, and approved by the stockholders on
April 25, 1995, as it may be amended from time to time.


"Plan Year" means the period commencing on the Effective Date of the Plan and
ending the next following December 31 and, thereafter, the calendar year.


"Stock Payment" means that portion of the Annual Retainer to be paid to
Non-Employee Directors in shares of Common Stock rather than cash for services
rendered as a director of the Company, as provided in Section V hereof,
including that portion of the Stock Payment resulting from any election
specified in Section VI hereof.


"Subsidiary" means any corporation that is a "subsidiary corporation" of the
Company, as that term is defined in Section 424(f) of the Internal Revenue Code
of 1986, as amended.


III.     Shares of Common Stock Subject to the Plan


Subject to Section VII below, the maximum aggregate number of shares of Common
Stock that may be delivered under the Plan is 699,897 shares. The Common Stock
to be delivered under the Plan will be made available from authorized but
unissued shares of Common Stock, treasury stock or shares of Common Stock
purchased on the open market. Shares of Common Stock purchased on the open
market shall be purchased by the Agent.

IV. Administration


A. The Plan will be administered by a committee appointed by the Board,
consisting of two or more persons who are not eligible to participate in the
Plan. Members of the Committee need not be members of the Board. The Company
shall pay all costs of administration of the Plan.


B. Subject to and not inconsistent with the express provisions of the Plan, the
Committee has and may exercise such powers and authority of the Board as may be
necessary or appropriate for the Committee to carry out its functions under the
Plan. Without limiting the generality of the foregoing, the Committee shall have
full power and authority (i) to determine all questions of fact that may arise
under the Plan, (ii) to interpret the Plan and to make all other determinations
necessary or advisable for the administration of the Plan and (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan,
including, without limitation, any rules which the Committee determines are
necessary or appropriate to ensure that the Company and the Plan will be able to
comply with all applicable provisions of any federal, state or local law. All
interpretations, determinations and actions by the Committee will be final and
binding upon all persons, including the Company and the Participants.


V.    Determination of Annual Retainer and Stock Payments


A. The Board shall determine the Annual Retainer payable to all Non-Employee
Directors of the Company.


B. Each director who is a Non-Employee Director immediately following the date
of the Company's Annual Meeting of Stockholders shall receive on the fifteenth
business day following the Annual Meeting a Stock Payment of 4,050 shares of
Common Stock as a portion of the Annual Retainer payable to such director for
the Plan Year in which such date occurs. Certificates evidencing the shares of
Common Stock constituting Stock Payments shall be registered in the respective
names of the Participants and shall be issued to each Participant. The cash
portion of the Annual Retainer shall be paid to Non-Employee Directors at such
times and in such manner as may be determined by the Board of Directors.


C. Any director may decline a Stock Payment for any Plan Year; provided,
however, that no cash compensation shall be paid in lieu thereof. Any director
who declines a Stock Payment must do so in writing prior to the performance of
any services as a Non-Employee Director for the Plan Year to which such Stock
Payment relates.


D. No Non-Employee Director shall be required to forfeit or otherwise return any
shares of Common Stock issued as a Stock Payment pursuant to the Plan (including
any shares of Common Stock received as a result of an election under Section VI)
notwithstanding any change in status of such Non-Employee Director which renders
him ineligible to continue as a Participant in the Plan. Any person who is a
Non-Employee Director immediately following the Company's Annual Meeting of
Stockholders shall be entitled to receive a Stock Payment as a portion of the
applicable Annual Retainer.


VI.   Election to Increase Amount of Stock Payment


In lieu of receiving the cash portion of the Annual Retainer for any Plan Year,
a Participant may make a written election to reduce the cash portion of such
Annual Retainer by a specified dollar amount and have such amount applied to
purchase additional shares of Common Stock of the Company. The election shall be
made on a form provided by the Committee and must be returned to the Committee
on or before the last business day of the year prior to the year in which the
election is to be effective. The election form shall state the amount by which
the Participant desires to reduce the cash portion of the Annual Retainer, which
shall be applied toward the purchase of Common Stock; provided, however, that no
fractional shares shall be purchased. Stock to be delivered to Participants
pursuant to this election shall be delivered in December of each year. Cash in
lieu of any fractional share shall be paid to the Participant. An election shall
continue in effect until changed or revoked by the Participant. No Participant
shall be allowed to change or revoke any election for the then current year, but
may change an election for any subsequent Plan Year. All shares of Common Stock
received pursuant to an election under this Article VI must be held by a
Participant for six months after receipt thereof.
 
VII.   Adjustment For Changes in Capitalization


If the outstanding shares of Common Stock of the Company are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization or recapitalization,
reclassification, stock dividend, stock split, reverse stock split, combinations
of shares, rights offering, distribution of assets or other distribution with
respect to such shares of Common Stock or other securities or other change in
the corporate structure or shares of Common Stock, the number of shares to be
granted annually and the maximum number of shares and/or the kind of shares that
may be issued under the Plan shall be appropriately adjusted by the Committee.
Any determination by the Committee as to any such adjustment will be final,
binding and conclusive. The maximum number of shares issuable under the Plan as
a result of any such adjustment shall be rounded down to the nearest whole
share.



VIII.   Amendment and Termination of Plan


The Board will have the power, in its discretion, to amend, suspend or terminate
the Plan at any time provided; however, that no amendment that is required by
law, rule or regulation to be approved by the Company’s stockholders shall be
effective unless such amendment shall be approved by the requisite vote of
stockholders of the Company entitled to vote thereon.


IX.     Effective Date and Duration of the Plan


The Plan became effective upon the Effective Date, and shall remain in effect,
subject to the right of the Board of Directors to terminate the Plan at any time
pursuant to Section VIII, until all shares subject to the Plan have been
purchased or acquired according to the Plan's provisions.


X.     Miscellaneous Provisions


A. Continuation of Directors in Same Status


Nothing in the Plan or any action taken pursuant to the Plan shall be construed
as creating or constituting evidence of any agreement or understanding, express
or implied, that the Company will retain a Non-Employee Director as a director
or in any other capacity for any period of time or at a particular retainer or
other rate of compensation, as conferring upon any Participant any legal or
other right to continue as a director or in any other capacity, or as limiting,
interfering with or otherwise affecting the right of the Company to terminate a
Participant in his capacity as a director or otherwise at any time for any
reason, with or without cause, and without regard to the effect that such
termination might have upon him as a Participant under the Plan.


B. Compliance with Government Regulations


Neither the Plan nor the Company shall be obligated to issue any shares of
Common Stock pursuant to the Plan at any time unless and until all applicable
requirements imposed by any federal and state securities and other laws, rules
and regulations, by any regulatory agencies or by any stock exchanges upon which
the Common Stock may be listed have been fully met. As a condition precedent to
any issuance of shares of Common Stock and delivery of certificates evidencing
such shares pursuant to the Plan, the Board or the Committee may require a
Participant to take any such action and to make any such covenants, agreements
and representations as the Board or the Committee, as the case may be, in its
discretion deems necessary or advisable to ensure compliance with such
requirements. The Company shall in no event be obligated to register the shares
of Common Stock deliverable under the Plan pursuant to the Securities Act of
1933, as amended, or to qualify or register such shares under any securities
laws of any state upon their issuance under the Plan or at any time thereafter,
or to take any other action in order to cause the issuance and delivery of such
shares under the Plan or any subsequent offer, sale or other transfer of such
shares to comply with any such law, regulation or requirement. Participants are
responsible for complying with all applicable federal and state securities and
other laws, rules and regulations in connection with any offer, sale or other
transfer of the shares of Common Stock issued under the Plan or any interest
therein including, without limitation, compliance with the registration
requirements of the Securities Act of 1933, as amended (unless an exemption
therefrom is available), or with the provisions of Rule 144 promulgated
thereunder, if applicable, or any successor provisions. Certificates for shares
of Common Stock may be legended as the Committee shall deem appropriate.


C. Nontransferability of Rights


No Participant shall have the right to assign the right to receive any Stock
Payment or any other right or interest under the Plan, contingent or otherwise,
or to cause or permit any encumbrance, pledge or charge of any nature to be
imposed on any such Stock Payment (prior to the issuance of stock certificates
evidencing such Stock Payment) or any such right or interest.


D. Severability


In the event that any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.


E. Governing Law


To the extent not preempted by Federal law, the Plan shall be governed by the
laws of the State of Delaware.

